W. SHARP, J.
Peterson filed a motion pursuant to Florida Rule of Criminal Procedure 3.800(a) to correct an illegal sentence because the trial court imposed a departure sentence without giving written reasons. The trial court summarily denied the motion. We affirm.
The record attached clearly refutes Peterson’s claim. The guidelines scoresheet in the record indicates the parties stipulated to an upward departure sentence, pursuant to a negotiated plea because the defendant, Peterson, had engaged in a “crime spree.” A plea bargain is a valid ground for departure. Jauregui v. State 652 So.2d 898 (Fla. 3d DCA 1995); State v. Jordan, 630 So.2d 1171 (Fla. 5th DCA 1993).
In addition, the sentence which Peterson received does not exceed the statutory maximum for the crimes to which he entered his guilty plea. See State v. Moten, 698 So.2d 1345 (Fla. 5th DCA 1997).
AFFIRMED.
HARRIS and THOMPSON, JJ., concur.